11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Kendrick Ladelle
McGahee
Appellant
Vs.                   No.
11-05-00142-CR -- Appeal from Dallas County
State of Texas
Appellee
 
Counsel
for Kendrick Ladelle McGahee has filed in this court a motion to permanently
abate this appeal.  A copy of a letter
from the Texas Department of Criminal Justice B
Institutional Division is attached to the motion.  The letter states that appellant died on July
31, 2005.
The
motion is granted, and the appeal is permanently abated.  TEX.R.APP.P. 7.1(a)(2).
 
PER CURIAM
 
September 8,
2005
Do not
publish.  See TEX.R.APP.P.
47.2(b).
Panel consists
of:  Wright, J., and McCall, J.[1]




[1]W. G. Arnot, III, Chief Justice,
retired effective July 31, 2005.  The
chief justice position is vacant.